[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                June 5, 2006
                              No. 05-16030                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 05-00053-CR-T-30TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JAMES ORTIZ-CASTRO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 5, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     James Ortiz-Castro appeals his 135-month sentence imposed for possession
and conspiracy to possess with intent to distribute 5 kilograms or more of cocaine

while on board a vessel subject to United States jurisdiction in violation of 46

U.S.C. App. § 1903(a), (g), (j), 18 U.S.C. § 2 and 21 U.S.C. § 960(b)(1)(B)(ii).

Ortiz contends that the court’s sentence was unreasonable under United States v.

Booker, 543 U.S. 220, 264, 125 S. Ct. 738, 767 (2005), and that he should have

received a sentence below the guidelines range because he provided law

enforcement with valuable information. Ortiz also contends that the district court

should have given more weight to his expressed remorse for his actions and the

fact that he is a family man with no criminal history. He contends that he was

transporting drugs to support his family in Colombia and that Colombia is a poor

country that lacks a good welfare system.

      After Booker, 543 U.S. 220, 125 S. Ct. 738, a district court, in determining a

reasonable sentence, must consider the correctly calculated sentencing range under

the advisory guidelines and the factors set forth in 18 U.S.C. § 3553(a). United

States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Among the factors that a

district court should consider at sentencing are the nature and circumstances of the

offense, the history and characteristics of the defendant, the need for adequate

deterrence and protection of the public, the pertinent Sentencing Commission

policy statements, and the need to avoid unwarranted sentencing disparities. See



                                            2
18 U.S.C. § 3553(a)(1)-(7). Booker does not require the district court to state on

the record that it has explicitly considered each of the § 3553(a) factors or even to

discuss each of the § 3553(a) factors. United States v. Scott, 426 F.3d 1324, 1329

(11th Cir. 2005). Instead, indications in the record that the district court

considered facts and circumstances falling within § 3553(a)’s factors will suffice.

Id. at 1329–30; Talley, 431 F.3d at 786.

      “Review for reasonableness is deferential. . . . and when the district court

imposes a sentence within the advisory Guidelines range, we ordinarily will expect

that choice to be a reasonable one.” Talley, 431 F.3d at 788. “[T]he party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

Id.

      We conclude that Ortiz’s 135-month sentence was reasonable. The district

court considered Ortiz’s circumstances and awarded a two-level downward

departure based on his substantial assistance to the government. The court

sentenced Ortiz at the bottom of the correctly calculated guidelines range and well

below the statutory maximum of life imprisonment. The court also explicitly

stated at sentencing that it had considered the § 3553(a) factors, and that the

sentence was “sufficient, but not greater than necessary to comply with the



                                           3
statutory purposes of sentencing.”

      The offense involved possession with intent to distribute 1,170 kilograms of

cocaine, and Ortiz had a substantial role in running and navigating the boat and

recruiting and directing the crew. The sentence is reasonable in light of the nature

and circumstances of the offense as well as the need for adequate deterrence and

protection of the public. Ortiz’s remorse for his conduct, his alleged motivation to

illegally transport drugs into the United States to help his family in Colombia, and

his lack of criminal history combined do not make this sentence unreasonable.

Because Ortiz has not met his burden of showing the sentence is unreasonable, and

under our review is deferential, we affirm.

      AFFIRMED.




                                          4